Citation Nr: 0804915	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-12 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to burial allowance.
 
2.  Entitlement to service connection for cause of death.

3.  Entitlement to accrued Department of Veterans Affairs 
benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
February 1975.  He died in January 2004.  His surviving 
spouse is the appellant.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2004 and August 2004 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland.

In November 2007, the appellant testified at a hearing before 
the undersigned.  A transcript of that hearing has been 
associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At her November 2007 hearing, the appellant testified that 
since 1975 the veteran had received treatment for his 
breathing condition at Kaiser Permanente, Holy Cross 
Hospital, Washington Adventist Hospital, and the Washington, 
DC VA Medical Center (VAMC).  The private treatment records 
are not part of the claims folder and there is no indication 
that any attempt was made to obtain the private treatment 
records.  VA therefore has a duty to obtain these records. 

The Board also notes that the certificate of death shows that 
the veteran died in January 2004, at Holy Cross Hospital.  
However, records from the veteran's terminal treatment have 
not been associated with the claims file.  These records are 
pertinent to the claim of entitlement to service connection 
for the cause of the veteran's death, and therefore, VA has a 
duty to obtain them.  38 U.S.C.A. § 5103A(b).

Accrued benefits claims are decided on the basis of evidence 
in the file at the time of the veteran's death.  38 U.S.C.A. 
§ 5121(a).  VA treatment records are, however, constructively 
of record, even when not physically in the claims folder.  
Bell v. Derwinski, supra.  

The Board further notes that the appellant's accrued benefits 
and burial benefits claims are both inextricably intertwined 
with the appellant's claim for service connection for the 
cause of the veteran's death.  Consequently, these issues 
must be deferred until the claim for service connection for 
cause of death is readjudicated.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The appellant should be sent the required notice 
with respect to her claims.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
(West 2002), as well as §§ 5102, 5103, 
and 5103A (West 2002).  In doing so, the 
letter should explain, what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claims for 
a burial allowance and accrued benefits.  
The letter should also inform the 
appellant of which portion of the 
evidence is to be provided by the 
appellant and which part, if any, the RO 
will attempt to obtain on her behalf.  
The appellant should also be asked to 
submit any evidence that she has in her 
possession that pertains to the claims.  
This letter should also provide an 
explanation as to the information or 
evidence needed to establish effective 
dates for the claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  After obtaining any necessary 
authorizations from the appellant, obtain 
all the veteran's treatment records from 
Kaiser Permanente, Washington Adventist 
Hospital, and the Holy Cross Hospital, 
including terminal treatment records.  

3.  If any benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the appellant and her 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



